Citation Nr: 1415340	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-20 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, anxiety, and depression.


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and G.R.


ATTORNEY FOR THE BOARD

R. R. Layne, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1981 to January 1983.  These matters come before the Board of Veterans Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO).  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC. 


REMAND

Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran contends that her acquired psychiatric disabilities are caused by an in-service sexual assault.  Service treatment records indicate that the Veteran complained of and was treated for psychiatric symptoms, and she attempted to commit suicide.  Additionally, her service personnel records document in-service behavioral and performance issues.

During an April 2012 hearing before the Board, the Veteran testified that she has experienced recurrent psychiatric symptoms since service.  Private treatment records show diagnoses of major depression, obsessive compulsive disorder, general anxiety, and panic disorder.

In light of the evidence of current disabilities, the Veteran's statements of continuous psychiatric symptoms, as well as the documented presence of psychiatric symptoms in service, the Board finds that a VA medical opinion is needed to determine whether the Veteran's currently diagnosed disorders are related to her military service.  See McClendon, 20 Vet. App. at 81.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim, to include all stressors the Veteran experienced while on active duty.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA examination to determine whether any currently or previously diagnosed psychiatric disorder is related to her military service.  The Veteran's entire claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records.  All pertinent symptomatology and findings must be reported in detail.

The examiner must elicit a complete history from the Veteran regarding her psychiatric problems.  Based on this history, an examination, and a review of the evidence of record, the examiner must provide an opinion as to whether any previously or currently diagnosed disorders are related to the Veteran's military service.  Particular consideration must be given to the documented in-service suicide attempt, behavioral and performance problems, and treatment for psychiatric symptoms.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

